Exhibit 21.1 We currently conduct our operations through subsidiaries.The names and ownership structure of our subsidiaries is set forth in the below chart. Name Jurisdiction of Incorporation or Organization Ownership Percentage Minera Metalin S.A. de C.V. Mexico 100% by Metalline Contratistas de Sierra Mojada S.A. de C.V. Mexico 100% by Metalline Metalline, Inc. Colorado, USA 100% by Metalline Dome Ventures Corporation (“Dome”) Delaware, USA 100% by Metalline Dome Asia Inc. British Virgin Islands 100% by Dome Dome International Global Inc. British Virgin Islands 100% by Dome Dome Minerals Nigeria Limited Nigeria 99.99% byDome International Global Inc. Dome Ventures SARL Gabon Gabon 100% by Dome International Global, Inc.
